Per Curiam: The declaration in this case is substantially the same as that in Chandler v. Brown, 77 Ill. 333. It was there held, in order that a decree should conclude a stockholder by a proceeding under the 25th section of the act of 1872 concerning corporations, he should be a party to such proceeding, and that it was incumbent on plaintiff to show clearly a legal right to institute a suit, by appropriate averments of his appointment under a decree which was conclusive upon defendant. It not appearing, from the decree copied in the declaration nor by any distinct averment, defendant was a party to the proceeding, the declaration for that reason was held bad. An elaborate argument on the correctness of that construction has been made in this case, and, after a careful consideration, we see no reason for changing the views there expressed. Adhering, as we do, to the construction there adopted, it is conclusive of the case at bar, and the judgment is accordingly affirmed. Judgment affirmed.